DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 1 and 26: after the semicolon in line 5 of each claim, add --wherein said container body is configured to receive food from said first end and not from said second end;--
	Claim 16: in line 6, replace “at least one of a stirrer and scraper” with --a stirrer--
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Pegah Karimi 09/20/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
the prior art as exemplified by Cartellone (US 5,360,170 A), Dickson, Jr et al. (US 2018/0014693 A1), Dickson, Jr et al. (US 2018/0014693 A1), Samuelian (US 3,627,008 A), Vincent (US 3,417,972 A), Lin et al. (US 2015/0272394 A1), Jacobsen et al. (US 4,561,782 A), and 
“a rotatable dial, operably coupled to said second agitating member, wherein said second end of said container body is sealed between said second agitating member and said rotatable dial” (clm. 1)
“a lock operably coupled to said second agitating member, wherein said lock is operable to prevent movement of said second agitating member about an axis during rotation of said first agitating member” (clm. 16)
“wherein said rotatable dial is permanently affixed to said container body” (clm. 22)
“wherein said second agitating member includes a drive extending through said end wall” (clm. 26)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/EDWARD T TOLAN/Primary Examiner, Art Unit 3725